Name: EFTA SURVEILLANCE AUTHORITY DECISION No 192/94/COL of 30 November 1994 approving a programme for the eradication of Aujeszky's disease in Austria and amending EFTA Surveillance Authority Decision No 31/94/COL , for the second time, concerning additional guarantees relating to Aujeszky's disease for pigs destined for EFTA States or regions free of the disease
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-12-31

 Avis juridique important|E1994C0192EFTA SURVEILLANCE AUTHORITY DECISION No 192/94/COL of 30 November 1994 approving a programme for the eradication of Aujeszky's disease in Austria and amending EFTA Surveillance Authority Decision No 31/94/COL , for the second time, concerning additional guarantees relating to Aujeszky's disease for pigs destined for EFTA States or regions free of the disease Official Journal L 383 , 31/12/1994 P. 0041 - 0042EFTA SURVEILLANCE AUTHORITY DECISION No 192/94/COL of 30 November 1994 approving a programme for the eradication of Aujeszky's disease in Austria and amending EFTA Surveillance Authority Decision No 31/94/COL (1), for the second time, concerning additional guarantees relating to Aujeszky's disease for pigs destined for EFTA States or regions free of the disease THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the act referred to in point 1 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC, hereinafter referred to as 'the Cattle and Swine Act'), and in particular Articles 9 and 10 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Articles 1 (c) and (e) thereof,Whereas Austria is implementing a programme to eradicate Aujeszky's disease (AD), as stated in a letter dated 2 November 1994;Whereas the AD eradication program fulfils the requirements as laid down in Article 9 of the Cattle and Swine Act;Whereas it is appropriate to propose certain additional guarantees to protect the progress already made, and to ensure that the program is successfully concluded in Austria;Whereas the authorities of Austria apply for national movement of pigs for breeding and production rules at least equivalent to those foreseen in this Decision;Whereas the additional guarantees provided for in the present Decision must not be requested from EFTA States or regions thereof which are themselves regarded as free from AD;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The Aujeszky's disease eradication program in Austria is hereby approved until 30 June 1997.2. Annex I to EFTA Surveillance Authority Decision No 31/94/COL is replaced with Annex I to this Decision.3. This Decision shall enter into force on 1 December 1994.4. This Decision is addressed to the EFTA States.5. This Decision shall be authentic in the English language.Done at Brussels, 30 November 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College Member(1) As last amended by EFTA Surveillance Authority Decision No 75/94/COL (OJ No L 247, 22. 9. 1994, p. 52; EEA Supplement to OJ 94/EEA/35/11).ANNEX 'ANNEX I A. Regions free of Aujeszky's disease which do not permit vaccination Finland: all regionsNorway: all regionsB. Regions which have an eradication program for Aujeszky's disease and do not permit vaccination Sweden: all regionsAustria: all regions'